        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 1 of 19




                                          AFFIDAVIT

       I, Michael Livingood, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

June 2016. I am assigned to the Economic Crimes Squad in the FBI’s Boston, Massachusetts Field

Office. My duties include investigating money laundering, wire fraud, and internet fraud. I have

participated in the execution of warrants involving the search and seizure of computers, computer

equipment, and electronically stored information. Before becoming a Special Agent, I was an FBI

Intelligence Analyst supporting investigative work on a variety of federal crimes, including crimes

against children, transnational organized crime, and money laundering. I have received specialized

training in investigating financial frauds and money laundering. I hold a master’s degree in human

services.

       2.      As a federal agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

       3.      I am currently investigating DAMILOLA ADEPOJU (“DAMILOLA”) and

CC1 for their involvement in federal crimes, including aggravated identity theft, wire fraud,

conspiracy to commit wire fraud, and money laundering, in violation of Title 18, United States

Code, Sections 1028A, 1343, 1349, and 1957, respectively (the “TARGET OFFENSES”).

4.     I make this affidavit in support of applications for a criminal complaint



       5.      As set forth below, there is probable cause to believe that CC1 and

DAMILOLA committed the TARGET OFFENSES.
         Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 2 of 19




       6.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show that there is sufficient probable cause to support the

requested complaint and arrest warrants. It does not purport to set forth all of my knowledge of or

investigation into this matter. Unless indicated otherwise, all conversations and statements

described in this affidavit are related in substance and in part.

       OVERVIEW OF RELEVANT GOVERNMENT ASSISTANCE PROGRAMS

       Pandemic Unemployment Assistance

       7.      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”) was signed into law. The CARES Act created a new temporary federal

unemployment insurance program called Pandemic Unemployment Assistance (“PUA”). PUA

provides unemployment insurance benefits for individuals who are not eligible for other types of

unemployment benefits (e.g., the self-employed, independent contractors, or gig economy

workers). PUA payments began on or after January 27, 2020, and were scheduled to end no later

than December 31, 2020, for a maximum period of 39 weeks. On or about December 27, 2020,

recipients of PUA were granted 13 weeks of extended benefits. The American Rescue Plan Act

has now further extended PUA benefits through September 4, 2021.

       8.      Each state administers and manages PUA for its respective residents. In the

Commonwealth of Massachusetts, for example, residents file PUA applications with the

Department of Unemployment Assistance (“DUA”) through an online portal. As part of the PUA

application process, claimants must provide personally identifiable information (“PII”), such as

their first and last name, Social Security number (“SSN”), date of birth, and a residential and

mailing address. In addition, claimants select a preferred payment method: direct deposit or

                                                  2
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 3 of 19




payment of their benefit on to a debit card. Claimants also provide a phone number and an email

address for DUA to provide updates, contact the claimant, and for authentication purposes.

       9.      PUA claims submitted to DUA are processed on a server in Colorado. I understand

that PUA claims cause wires to be transmitted to and/or from this Colorado-based server.

       Economic Injury Disaster Loans

       10.     The Small Business Administration (“SBA”) administers the Economic Injury

Disaster Loan (“EIDL”) program. The EIDL program provides loans to small business that have

suffered substantial economic injury due to a declared disaster. This program has been expanded

to provide relief to small businesses that experienced a loss in revenue during the pandemic.

       11.     To obtain an EIDL loan, a qualifying business submits its application directly to

the SBA. If approved, the U.S. Treasury distributes funds to the applicant. EIDL loan applications

must be submitted by an authorized business representative and provide details about the

applicant’s business. The application also requires the authorized representative to acknowledge

the program rules and make affirmative certifications, including that loan proceeds will be used

for working capital (e.g., payroll costs, salaries and sick leave, rent or mortgage payments, material

costs, and preexisting business debt).

                                         PROBABLE CAUSE

       12.     The investigation has identified that DAMILOLA and CC1 coordinated to submit

fraudulent unemployment claims in the United States using the PII of U.S. citizens and obtain

money, including a fraudulent EIDL loan, through romance scams targeting U.S. victims.

DAMILOLA and CC1 also coordinated to transfer of a portion of these proceeds from U.S.-

based bank accounts to Nigeria-based accounts.              The investigation has identified over

$600,000 in actual or attempted losses from fraudulent unemployment and EIDIL payments.

                                                  3
Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 4 of 19




-
■


■




15.




                               4
         Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 5 of 19




        16.



        DAM/LOLA

        17.   DAMILOLA is a Nigerian national recently residing in New York City, New York.

        18.   A search of FBI databases revealed a NIV application that DAMILOLA made in

2011:

                   NIV Applicant Detail:

                                                          l.ri:IIQ:s Pon S;11111

                                                          -. ..
                                                          ABl:JA(ABu)

                                                          ADEPOJl.:
                                                          en-..-~-
                                                          DA.'\[11.OLA RIL\\:O.N
                                                          h'»pcin~u. . .
                                                          A00l0346I, Regulu

                                                          PIM,,IJ!im
                                                          1'1GERIA (XRA)

                    Fl                                                             MtiLTIPLE                                      20110112
                    1,54-,,()r..,~,)
                    24                                                             CLARKSON L'Nl\'ERSITY
                                                                                   8 CLARKso:,. A\!El\1JE
                                                                                   POTSDA."\I, "1--'Y 13699-5651
                                                                                   ><0005-166056


        19.   I lea.med through internet searches that in 2018, DAMILOLA founded Fini Shoes.

The company is based in New York and sells clothing, shoes, and other related goods through its

website. Below is a page from the Fini Shoes website depicting DAMILOLA:
                         HOM~          SHOJI'     Uf'COUI NO REltASE               COllJ.601tA110N     5121 CHA.RT   I INO HElP      !lOC    AIOUf US




                                                    OUR STORY
                           finl Shoe, I\ o ~l ew '(ort. bou~d foo1woor tuond founded by
                            Ooml Ad.,poi u, o Nl9,:,,1<,,. lin,.,1:,oonl. He tl,;,11~(1 r1nl wllh
                              o \'hlon tQ fll,u,,.0 1e the looJw•(I• lf'id,1 ,1,v, l'ho t>,otid
                               9•t)vJ•d In ,;?()U wlll\ o rv,vo, 10 1n1ro4uc• o 1v, v1y
                             o ,olh•llt wh!ltt oho o!lowlng Cll )IOfTl•I) to W)lp f tU l h•!f
                            lr.dMdu~tHy vlo d•l oehobi. p1,e,u. Flnf.St\OM plOMO I U
                            c.teollvlt., ond we or~ 0:xc-ltad to hove vo.; loln, us. on ov1
                                       fou rney l o , evolullolll-zot l he s.l\oe lr.dvs-hv,




        20.   I have also identified several bank accounts in the names of DAMILOLA and/or

Fini Shoes, including at TD Bank and Santander Bank.
                                              5
           Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 6 of 19




       WhatsApp Messages Between DAMILOLA and CCI

       21.      Apple records reflect that DAMILOLA has an iCloud accOlmt associated with the

email address Adepojudamilola@gmail.com. I have reviewed the contents ofWhatsApp messages

backed up to DAMILOLA's iCloud account, including messages between DAMILOLA and

CC 1 sent or received between approximately December 2018 and December 2020.

       22.       In   these   messages,   DAMILOLA         and   CCI     discuss   (1)   submitting

fraudulent unemployment claims in the United States using the PII of U.S. citizens, (2) obtaining

money through romance scams targeting victims located in the United States, (3) ways to receive

the proceeds from these frauds , including through payment applications such as Green Dot and

PayPal, and (4) ways to transfer these proceeds from DAMILOLA's U.S.-based accounts to

CCI , and DAMILOLA's "cut" for doing so.

       23.      DAMILOLA and CCI also discuss methods by which they have disguised their

identities when conducting these activities, such as by using IP addresses that trace back to

Vittual Private Network ("VPN") services2 and phone numbers that trace back to multiple

Subscriber Identity Module ("SIM") cards. 3




       2A VPN se1vice allows its subscribers to collllect to the internet through an IP address
belonging to the VPN se1vice-provider instead of then· own IP address.

       3  A SIM card is a computer chip that allows an individual to collllect with a mobile
telephone network. An individual can purchase multiple SIM cards and use them with a single
cellular phone, meaning the person can receive text messages and calls for multiple telephone
numbers from a single cellular phone.

                                                6
         Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 7 of 19




        Th.e Vickyann85 Account

       24.       DAMILOLA        and     CCI     also    used    the    email    address

vickyann85@gmail.com and variants of that email address ("the Vickyallll85 Account")             111


com1ection with the Tai-get Offenses.          CCI, with help from DAMILOLA, used the

Vickyallll85 Accotmt to submit fraudulent unemployment claims and to facilitate romance scams.

       25.       On or about Jlme 8, 2020, FBI Boston began receiving records from DUA regru·ding

a series ofrelated fraudulent unemployment claims. In reviewing these records, it became apparent

that fraudulent actors were taking advantage of a feature of Gmail accotmts-namely, that Google

does not use or recognize periods to the left of the @gmail.com domain. In Google's system, in

other words, JohnSmith@gmail.com and John.Smith@gmail.com are the srune email account.

Other computer networks, however, induding DUA's, do recognize the "dot" to the left of

@gmail.com and would consider JohnSmith and John.Smith to relate to separate Google accounts.

The investigation to date reveals that this feature allowed CCI and DAMILOLA to use

numerous vru·iants of the Vickyann85 Account to file fraudulent online unemployment

applications, and to track those applications using a single email account, achieving greater

efficiency, while defeating fraud detection systems.

       26.       I have reviewed the account records and contents of the Vickyallll85 Account and

learned that:

                a.      The account was used to file unemployment claims in 15 states: Arizona,

Colorado, Florida, Georgia, Hawaii, Illinois, Indiana, Massachusetts, Michigan, Nebraska,

Nevada, New Jersey, Ohio, Oregon, and Washington. According to records from the Office of

Inspector General, U.S. Deprutment of Labor, these claims represent at least $489,099 in actual or

attempted losses.

                                                 7
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 8 of 19




             b.       The account was used (in conjunction with other communication platfonns)

to perpetrate romance scams, including against Victim 1, resulting in a fraudulent $115,900

EIDL loan and subsequent transfers of most of those proceeds to DAMILOLA.

             c.       The account contains what appears to be stolen PIT, including email

addresses and conesponding passwords, bank login credentials, lists of victims ' names, dates of

bi1i h, Social Security numbers, ad.dresses, and other PIT. This infonnation appears to be derived

from phishing activities and romance scams.

       27.     The evidence below provides probable cause to believe that CCI

controlled. the Vickyann85 Account. For example:

             a.        CCI     and   DAMILOLA        discussed.     the   account   via   WhatsApp,

including on July 5, 2020, when CC I sent the following image to DAMILOLA containing the

Vickyann85 Account along with the name and PIT of a third pa1iy (redacted for privacy):

                              ull Name




                                                                  Charleston., IL




             b.       According to Google records, CCl's phone number is the listed recove1y

phone number for the account




-·                                              8
                 Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 9 of 19




                           C.




               28.            The Vickyann85 Account also contained verification emails, such as the one below,

for        money                transfers            from           DAMILOLA's                          digital           CUITency            account           at      Coinbase.

Dami Iola Adepojujust sent you ~ 100.00 USOin Brrcoin
                                                                                                                          ~       'fly   (~ Reply All   ➔ forwaid       •"
           Coinbase <no-reply@coinbase.com>
           To ~ikyam85                                                                                                                                  lun 10/23120164:41 PM
Q) tt Ihm are problems wtth howthis mmage is di1pla1td, click heit to ritw ft 1n aweb browm.
    aick tm to do"1111load pictum. lo hep protect your privacy, Outtook prevented automatic download of so01e pirtum in Ills message.
'

               29.            The Vickyann85 Account was also accessed using a VPN se1vice provided by

QuadraNet Enterprises LLC ("QuadraNet"), the same VPN se1vice that CCI and

DAMILOLA used to submit fraudulent unemployment claims.

               PUA Claims Targeting Washington State

               30.            Between May 1 and 12, 2020, DAMILOLA and CCI submitted fraudulent

unemployment claims to the State of Washington.                                                                     DAMILOLA and CCI discussed via

WhatsApp methods of transfening the proceeds on those claims. Their conversation included, in

part, the following:

                              a.             On May 1, CCI discussed with DAMILOLA the idea of using Green

Dot cards to get "stimulus cash".

                              b.             On May 2, CC I asked DAMILOLA to buy Green Dot cards, which

DAMILOLA agreed to do for a 30% "cut".

                              c.             On May 3 and 4, DAMILOLA sent CCI photographs of five Green Dot

cards, which Green Dot records reflect were all purchased at a CVS and Walgreens in New

York City.

                                                                                                 9
       Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 10 of 19




       31.    Bet\.veen May 5 and 12, 2020, the same Green Dot cards that DAMILOLA sent

pictures of to CCI received Washington State unemployment benefits in the names of third

pa1iies totaling approximately $19,500.

       32.    For example, on May 3, 2020, a Green Dot card (with an account number ending

in 7446) was purchased ata CVS Phannacy in New York City. DAMILOLA sent a picture of that

Green Dot card to CCI via WhatsApp that same day.

       33.    Two days later, on May 5, 2020, that Green Dot card received Washington State

unemployment benefits issued in the name and PII of Victim 2 totaling approximately

$6,320. That same day, CCI messaged DAMILOLA that the card had been loaded with money

and sent the following screenshot to DAMILOLA via WhatsApp:

                                          2 UNREAD MESSAGES




                                                                   0

                               Ending number of the car d :
                               7446
                               Pin: 2999            4 4$ AM




       34.     I interviewed Victim 2 on April 26, 2021. Victim 2 stated that she had not filed

for unemployment in 2020 or authorized anyone to file for unemployment on her behalf.

Victim 2 also did not have a Green Dot card, did not recognize the email or phone number

provided to Green Dot for the card in her name, and did not know DAMILOLA or CCI .

       35.    I have identified eight other Washington State unemployment claims submitted

between May 8 and 12, 2020 using the Vickyann85 Account but in the names and PII of individuals
       Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 11 of 19




other than CCI and DAMILOLA. As discussed in more detail below, CCI and DAMILOLA

used some of these same names and PIT to submit fraudulent 1memployment claims in

Massachusetts.

       36.       On May 11, 2020, DAMILOLA wired $ 11,800 to CCI in Nigeria from his Fini

Holdings accmmt at TD Bank.         DAMILOLA sent CCI the following picture of the wire

confumation via WhatsApp:

                                      INTERNA~NAL                                                CUSTOMEf
                                           E TffANsFeR FORM
                               OUTGOING WIR_
                                          R♦ference #. 051~00
                                        Bani<: 004 Br.             360

                                                                           Total: $11 .850.00
                                                                   re:   lntemational Wire - In Person
                                                                    ltionat Info:
                                                                   dd'"s 1: 2 Thames SI
                                                                   oun~: Ni eria
                                                                           Other ID:
                                                                            dre.as 1: Maitama Bran eh
                                                                            : Niue




                                                                           Cuttomer Phone:
                                                                   Number
                                                      L-.......,.___ __ to be charged:              12



       37.       This $11,800 transfer, which occuned as Washington State was funding

CCI and DAMILOLA's fraudulent PUA claims, evidences DAMILOLA's agreement to share a

po1tion of the proceeds from this scheme with CC 1.

       38.       This transfer is also consistent with DAMILOLA's longstanding practice of using

his Fini Shoes bank accounts to wire fraud proceeds to CCL For example, on May 8, 2019-a

year before the fraudulent PUA claims described above-DAMILOLA and CCI discussed by

WhatsApp DAMILOLA's "cut" for wiring funds and the risk that DAMILOLA was taking using

his Fini Shoes account:

                                                11
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 12 of 19




         Sender                                     Message
        Damilola    Aud wire is different cut
        CC I        Si h. Wh a different cut. Told the fmY 20% ah-eagy_ _ _ _ _....
        Damilola    No
        Damilola    Cash is 20
        Damilola    Wire is not
        CCI          ~~
              -
        CC I      Send info first.
        CC I      The bov needs that ASAP.
        CC I      Like ri~    ow.
        rr.1    Jli:uckcyou ioo
        Damilola I can but it's not 20
        Damilola TD Bank
                  Account name: Fini holding corporation
                  Swift code : TDOMCATTTOR
                  Routing number:-       673
                  Acct Number:-        0412
                  Bank Address: 1133 Madison Avenue, New York Ny 10028
        Damilola It's 50/50
        Damilola Wire has company info. Can be linked and tracked back. And they
                  spoil account ...


        PUA Claims Targeting Massachusetts

        39.    DAMILOLA and CCI discussed (via WhatsApp) submitting fraudulent

unemployment claims in Massachusetts and ways to transfer the proceeds from those claims.

        40.    On May 14, 2020, for example, that discussion included the following, in pertinent

paii:

              a.      CCI told DAMILOLA, "We need plenty of green dot and SIM

card" in relation to a "new state". CCI said he needed "As much as possible".

              b.      DAMILOLA responded, "Which state did you discover?" and "have you

used all previous cards I sent you?"




                                               12
       Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 13 of 19




             c.         CCI initially responded, "Can't tell you the new state for now".

But when DAMILOLA stated "I'm not telling anyone", CC 1 identified the state as "MA".

DAMILOLA responded, "That's a rich state", and then asked "How many cards do you need?"4

       41.        DUA records reflect that between May 11 and 24, 2020, the Vickyann85 Account

was used to submit 48 PUA claims to DUA using QuadraNet VPN IP addresses. As CCI and

DAMILOLA discussed above, many of the claims were submitted using telephone numbers

connected to SIM cards and directing payments to Green Dot cards.

       42.        As noted above, CCI and DAMILOLA used some of the same names and PII, as

well as the QuadraNet VPN service and the Vickyann85 Account~ to file claims in both

Washington State and Massachusetts.

             a.         For example, on May 14, 2020, PUA claim A00-000-0415-8424 was

submitted to DUA in the name and PII of Victiin 3. A claim in Victim 3' s name and PII was

submitted to Washington State on May 8, 2020.

             b.         Si.milady, on May 14, 2020, PUA claim A00-000-0337-1416was submitted

to DUA in the name and PIT of Victiin 3.             A claim in Victim 3's name and PII was

submitted to Washington State on May 9, 2020.

       43.        Another PUA claim submitted to DUA using the Vickyann85 Account was in the

name   and   PII      of Victim 1.     As   described    below,   CCI   and   DAMILOLA     had

previously targeted Victim 1 as the victim of a romance scam.




       4DAMILOLA later repeated that "MA is a rich state", after which CCI asked
"Which other state is rich." DAMILOLA identified "Ct", to which CCI responded "OK.
Will make research".

                                                13
         Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 14 of 19




         Romance Scams

         44.      My review of the Vickyann85 Account reveals that DAMILOLA and CC I

also used the accOlmt as a platfonn for romance scams, posing as a real-life professional fitness

coach and model named Victoria -            · The real Victoria -     lives in Austin, Texas. On

December 3, 2020, I inte1viewed                  , Ms.•     's CFO and husband, who verified that

neither the real-life Victoria -       nor her companies have any affiliation with the Vickyann85

AccOlmt.

         45.      The Vickyann85 Account has been used since at least 2014, including to share

photos from the real-life Victoria -      's Instagram account and to engage in Google Chats with

more than 300 individuals. In substance, these chats show that after building rappoli, some

individuals are solicited into providing personal inf01mation, bank accOlmt infonnation, and

ultimately financial assistance in the fo1m of mailed cash, MoneyGram payments, and virtual gift

cards.

         46.      For example, I identified communications with Victim 1, an 86-year-old living in

South Carolina. Victim I has been a romance scam victim since approximately 2015.

         47.      On December 3, 2020, I inte1viewed Victim 1, who told me that he collllllunicates

with "Vicky" primarily through text messaging and Google Chats. "Vicky" told Victim 1 that

she was from Europe and was orphaned ve1y yOlmg, before immigrating to the United States to be

raised by her aunt. "Vicky" also told Victim 1 that she was a fitness coach living in New York.

On several occasions, at "Vicky's" instruction, Victim I sent "her" cash, MoneyGram payments,

and gift cards.

         48.      In Jlme 2020, according to bank records from Greenville Heritage Federal Credit

Union, Victim l's account there received deposits of fraudulent unemployment funds. The

                                                  14
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 15 of 19




bank's records also show that in July 2020, Victim 1 deposited a $117,532.38 check into his

account. Victim 1 told me that both the check and unemployment funds came from "Vicky," who

told Victim 1 that the money had something to do with her fitness business. At "Vicky's"

direction, Victim 1 took cash out of his account, and on or about August 17, 2020., sent it by

Fed.Ex to "Samuel .          ," 542 East 79th St., Apt. 2N, New York, New York. "Vicky" led

Victim 1 to believe that -        was Vicky' s roommate.

       49.     I learned from a search of FBI databases and from United States Postal Inspector

Michael Collllelly that in or about July 2020, DAMILOLA lived at 542 East 79th St. Apt. 3N, New

York, New York-at the same address as "Samuel-             " but apparently one floor above.

       50.     I have reviewed WhatsApp messages in which DAMILOLA ordered fake driver's

licenses, bearing his picture but in the names of others, including "Samuel .              ,, For example,

on July 16, 2020, DAMILOLA received the following picture via WhatsApp, which includes a

fake Texas driver's license showing his picture and the name "Samuel-               ":




                                                           7s ~:.:'          IVl!R   L1C1iN8E
                                                                                                  "it
                                                                    "' 17   168     • .,_ C
                                                                             1. 9   •c.:. Ol •5,2~2'1
                                                                              980


                                                                   & ,a...




                                                15
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 16 of 19




       51.     In reviewing Google Chats between Victim 1 and "Vicky," I learned that on other

occasions, "Vicky" directed Victim 1 to send items to other addresses in the New York area

associated with DAMILOLA.

       52.     For example, on May 13, 2016, "Vicky" directed Victim 1 to buy an iPhone and

ship it to 329 East 63rd St. , Apt. 3M, New York, New York. On December 18, 2015 , "Vicky"

asked Victim 1 to send money to 10 Clarkson Avenue, Potsdam, New York. According to FBI

databases, DAMILOLA lived at each of these addresses at the time "Vicky" instrncted Victim 1 to

send things to/for "her".

       53.      CCI    and DAMILOLA also used Victim 1 to receive money from a

fraudulent SBA EIDL loan. SBA records reflect that EIDL Loan -          8107 was submitted in

the name of "Stephen ■" and paid $115,900 to South State Bank on July 11 , 2020. Those funds

were then transfened to Victim 1, who transfened a p01iion of the funds to "Vicky." In August

2020, Victim 1's bank notified him that the money from South State Bank had been fraudulent at

which point he told "Vicky" via text that he would no longer send cash.            CCl shared

Victim 1's text message with DAMILOLA via WhatsApp on August 28, 2020:

                                               Message
                      Yo




                                             16
        Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 17 of 19




       CCI
                                     ""SIM.



                                      <                    Vern Ve m       -v

                                            .. ,   -..;:t 1{   ,   Jd .,pp• ~.Jt t'lr' l   d

                                          ;t $:~o o~c      c.t I vr-d ') 1JJt              ,.
                                          conif;,e-tP 0•1 , e pro Poet




                                        There will be no more cash
                                        coming, unless ~y South State
                                        bank manager is in error
                                         He 1s telling me the $115,900
                                        was stolen from S,ba.US govt.
                                        We niust return the money.
                                        Government not very kind. They
                                        can take my home if I don't pay.
                                        Somehow I am going to need to
                                        find the $90,000 I have sent u &
                                        send the money back . If I don't do
                                        it soon, there will be high interest
                                        rates as well.
                                          That is the reason u scare me to
                                        death with anything financial


               =::::.;=======----=B II
                                                               Type a message

       CCI          I \ist oot this now.
       CCI          So sad
       CCI          I wanna ~ get higl1 and wasted
       CCI          But at least we got something

       Other Fraudulent Activity

       54.     As described below, DAMILOLA and CCI have continued to commit the

Target Offenses.

       55.     On December 9, 2020, for example, DAMILOLA messaged a coconspi.rator to

discuss supplying financial account numbers for use in the Target Offenses. Asked whether he

had "the gobank you bought last time," DAMILOLA responded, "I still have all the cards. Didn't

throw out." Over the following two minutes, DAMILOLA sent over 20 images of what appear to

be debit cards to the unidentified co-conspirator.

       56.     I have also identified several bank accollllts at Santander Bank in DAMILOLA's

name and/or the name of Fini Holding Corporation. According to records from Santander, those

accollllts have been used through at least the end ofFebrnaiy 2021 to receive multiple cash deposits

and money transfers. This includes approximately 85 deposits totaling approximately $106,000
                                                               17
       Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 18 of 19




between August 12, 2020 and February 25, 2021. I also identified multiple deposits into these

accounts of less than $5,000 made in close proximity. Based on my training and experience, these

deposits appear designed to avoid federal reporting requirements under the Bank Secrecy Act.

       57.    Lastly, according to Google records, the VickyAnn85 Account—used by

CC1 and DAMILOLA for various schemes, including romance scams and fraudulent

unemployment claims—continues to be in use (i.e., logged into) as of April 28, 2021. I am also

aware that the Vickyann85 Account may still be receiving correspondence from DUA relating to

the fraudulent unemployment claims submitted using that account, including (for example)

“Notice[s] of Monetary Redetermination” sent in March 2021.




                                              18
      Case 1:21-mj-05266-JGD Document 8-1 Filed 05/25/21 Page 19 of 19




                                       CONCLUSION

      58.    For the reasons stated above, there is probable cause to believe that DAMILOLA

and CCI have committed the TARGET OFFENSES.

      59.




                                             Respectfully submitted,


                                                ~~
                                             MICHAEL LIVINGOO
                                             Special Agent
                                             Federal Bureau of Investigation


      Subscribed and sworn to before me by telephone
      under Fed. R. Crim. P. 4.1 on May 14, 2021



      H-01-10-ra-+~-!'1.~~.   ~ A)~
      United States Magistrate Judge




                                           19
